        Case 1:20-cv-03090-LMM Document 29 Filed 02/09/21 Page 1 of 2




                                            U.S. Department of Justice
                                            United States Attorney
                                            Northern District of Georgia


                                           Richard Russell Federal Building   Telephone: (404) 581-6000
                                           75 Ted Turner Drive S.W.           Fax: (404) 581-6181
                                           Suite 600
                                           Atlanta, Georgia 30303




                                                February 9, 2021
Courtroom Deputy to
Honorable Leigh Martin May
United States District Judge
United States District Court
 for the Northern District of Georgia
2107 United States Courthouse
75 Ted Turner Drive SW
Atlanta, GA 30303-3309

      Re: Lorenzo Byrd o/b/o Tommy L. Byrd (incompetent adult) v. United
      States of America
      Civil Action No. 1:20-cv-3090

Dear Judge Poley:

This letter is to notify the Court pursuant to Local Rule 83.1E(3) that I will be out
of the office from March 10, 2021 to March 12, 2021. I respectfully request that the
Court not schedule any court appearances in the above-referenced matter for
those dates. Plaintiff’s counsel received notice of this leave request and had no
objection.

                                        Respectfully,
                                        K URT R. E RSKINE
                                        Acting United States Attorney

                                        /s/ Trishanda L. Treadwell
                                        T RISHANDA L . T READWELL
                                        Assistant United States Attorney
        Case 1:20-cv-03090-LMM Document 29 Filed 02/09/21 Page 2 of 2




cc: Counsel for Plaintiff (via email)
